Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2022; 12/03/2021 & 09/14/2021  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
To determine whether a claim is patent eligible and not directed to a judicial exception, one skilled in the art must first determine whether the claims can be classified in one of the four recognized statutory categories, i.e., a process, a machine, a manufacture or a composition of matter. See MPEP 2106(1). In the instant case, each of claims 1-20 recite a SOH estimation method of a battery pack in the preamble, and therefore meet the statutory requirements discussed in MPEP 2106(1) as being directed to a method.
Next, a two-part analysis, as discussed in Alice Corp. v. CLS Bank International, 573 U.S._, 134S. Ct. 2347 (2014), is used to determine whether the subject matter recited in the claims are directed to a recognized judicial exception, and if so, is there additional limitations in the claims that would amount to significantly more than the judicial exception, either individually or as an ordered combination, so as to render the claims patent eligible. This two-part analysis is the subject of the 2019 Interim Eligibility Guidance. In part one of the analyses, one skilled in the art must determine whether the claims at issue are directed to a judicial exception, i.e., laws of nature, natural phenomena, or abstract ideas. Claims 1-20 are directed to a SOH estimation method of a battery pack. This is achieved by: determining a corresponding total charge capacity of the battery pack from completion of a first charge to completion of a current charge & determining a target SOH value of the battery pack according to the total charge capacity and a predetermined capacity change threshold (which is routinely practiced in the art with respect to SOH estimation in battery), determining a corresponding current SOH value of the battery pack (this is also routinely practiced in the art). 
ANALYSIS
Claims 1-20 are ineligible.
Regarding independent claims 1 & 4: Determining a corresponding total charge capacity of the battery pack from completion of a first charge to completion of a current charge & determining a target SOH value of the battery pack according to the total charge capacity and a predetermined capacity change threshold and estimating a corresponding total charge capacity of the battery pack from completion of a first charge to completion of the current charge are done by mathematical formulae/models which has been held to be non-patentable. This basic concept of gathering data/information and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea (comparing then determining information regarding a sample or test subject to a control or target data (Ambry, Myriad CAFC), collecting and comparing known information (Classen), comparing data to determine a risk level (Perkin-Elmer), obtaining and comparing intangible data (Cybersource), and comparing new and stored information and using rules to identify options (SmartGene)).
Regarding dependent claims 2-3 & 5-20, determining the target SOH value of the battery pack (claims 2, 3, 5 & 20); obtaining a current resting time (claims 6-12) & controlling the battery pack to charge starting from the current initial power-on time (claims 13-19) are also done by mathematical formulae/models. These steps are the basic concept of gathering data/information and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea.
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites at least one step or act, including calculating a ratio. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claims 1-20 recite a judicial exception when the judicial exception is “set forth” or “described” in the claim. Claims 1-20 recites the limitations of the first two steps wherein “determining a corresponding charge” & “determining a target SOH value” are fairly broad as written and would appear to fall under mathematical formulae/models which are the basic concept of gathering data/information and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea. The third step of “combining the sum of charge capacity to completion of the current charge” is also broad, wherein the broadest reasonable interpretation of “combining” or “sum” might include, for example, assessing the relative size of the signals, e.g., which signal is larger, smaller, etc.  In at least this sense, “summing” implies some sort of mathematical relationship.  Therefore, given that the claims recite a SOH estimation method of a battery pack at a very high level of generality, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception thus the above steps are particular use of the abstract idea to determine a fault distance from the monitoring location probably extends beyond a mere field of use or technological environment limitation and imposes sufficiently meaningful limits on the abstract idea (In this case, “determining” is sufficiently broad to mean a mathematical concept in of itself, e.g., comparing to assess which signal is bigger/smaller).  With respect to a mathematical relationship determination, it’s important to consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept.  A claim does not recite a mathematical concept if it is only based on or involves a mathematical concept.  See MPEP 2106.04(a)(2).I.  Accordingly, limitation (a) recites a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claim recites the additional element of “determining a corresponding total charge capacity of the battery pack from completion of a first charge to completion of a current charge” & “determining a target SOH value of the battery pack according to the total charge capacity and a predetermined capacity change threshold” in limitation (b). Although this limitation indicates that the first set comparison value is used to performing the total charge capacity is a sum of charge capacities of the battery pack from completion of the first charge to completion of the current charge.  This step is also very broad.  Under this prong, the Examiner believes that the hard part is determining whether (1) this limitation applies the abstract idea(s) in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception or (2) this limitation merely generally links use of the judicial exception to a particular technological environment or field of use.  Accordingly, limitation (b) does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES).
In part two of the two-part analysis, one skilled in the art must determine whether the claims recite additional limitations that would amount to significantly more than the judicial exception (in this case that would be an abstract idea), either individually or as an ordered combination. The additional steps of claims 1-20 also including the step of total charge capacity is a sum of charge capacities of the battery pack from completion of the first charge to completion of the current charge & controlling the battery pack to charge starting from the current initial power-on time do not amount to significantly more as it merely data gathering performed in a manner that is well-known and practiced in the art; including identifying a change in sequence is routinely practiced in the art with respect to ground fault in battery of the electrical characteristic at a correlated change of measured impedance compared to another sequence of individual battery blocks along the at least one string comprises performing a change detection algorithm or a signal segmentation algorithm is also routinely practiced in the art based on these measured quantities.
Additionally, the functions described in the claims are conventional features of the generalized application of determining locating a fault in a power transmission medium. The standard for claim interpretation provided in the case law does not necessarily reflect that used by examiners during prosecution (MPEP 2111).
During prosecution, patent examiners construe the broadest reasonable interpretation of a claimed invention in a manner consistent with the use of the claim terms in the specification and drawings and also consistent with the interpretation that those skilled in the art would reach. While courts may use a different approach, it would be improper for the examiner to import claim limitations from the specification by reading disclosed features into a claim when the claim language is broader than the embodiments described in the specification (MPEP 2111.01). Therefore, given that the claims recite a SOH estimation method of a battery pack at a very high level of generality, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception.
The additional elements or combination of elements in the claims other than the abstract idea per se amounts to no more than details of the abstract idea and extra solution activity including functions that are well-understood, routine and conventional activities previously known to the industry: determining or measuring or comparing data (claims, 3 & 5-6, 8-10, 12-13, 15-17 & 19) and the details thereof including theoretical models or equations (claims 2, 7, 11, 14, 18 & 20), and extra solution activity which uses the data to generically compare/calibrate to a like-measurement.
Viewed as a whole the additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Therefore, the claim 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsurutani et al. (U.S. 2020/0114775 A1).
Regarding claim 1, Tsurutani et al. disclose in Figs. 5-7, a determining a corresponding total charge capacity of the battery pack (see Fig. 5, total charge of SOH calculation between C1 to C2, see par. 0065-0066), wherein from completion of a first charge to completion of a current charge (via first charge period R1), wherein the total charge capacity is a sum of charge capacities of the battery pack from completion of the first charge to completion of the current charge (see par. 0069, wherein total charge are the sum of charge R1 and R2, wherein a total time of the first charging pause period R1 and the second charging pause period R2. That is, the “case where there is a margin of a predetermined time or more” is a case where the remaining time until the next departure time of the vehicle 10 is longer than a total value of the charging pause periods R1, R2 and a required time (charging time) for charging the battery 40 to the target charging rate); and
determining a target SOH value of the battery pack according to the total charge capacity (see par. 0070, wherein the battery 40 at the time of the start of charging is less than a threshold value even in a case where there is a margin of the predetermined time or more if the battery 40 is charged to the target charging rate with respect to the remaining time) and a predetermined capacity change threshold (the predetermined capacity change threshold is the ratio of a current fully charge capacity to an initial full charge capacity, see par. 0054, wherein a ratio of a current full charge capacity to an initial full charge capacity. For example, in FIG. 3, the degradation degree T1 represents a state in which the current full charge capacity is degraded by 10% relative to the initial full charge capacity, therefore the capacity change threshold ratio is 90%).
Regarding claim 4, Tsurutani et al. disclose in Figs. 5-7 determining a corresponding first SOH value of the battery pack from a current initial power-on time C1 to completion of a current charge C2 (via first charge period R1, wherein the initial power-on time is C1 of Fig. 5wherein a first charging period C1 and a second charging period C2 that are included in the charging time, see par. 0065); estimating a corresponding total charge capacity of the battery pack from completion of a first charge to completion of the current charge (see par. 0069, wherein total charge are the sum of charge R1 and R2, wherein a total time of the first charging pause period R1 and the second charging pause period R2. That is, the “case where there is a margin of a predetermined time or more” is a case where the remaining time until the next departure time of the vehicle 10 is longer than a total value of the charging pause periods R1, R2 and a required time (charging time) for charging the battery 40 to the target charging rate); and determining a second SOH value via charge period R2 of the battery pack according to the total charge capacity and a predetermined capacity change threshold (R2 is provided before the start of charging of the battery 40 (that is, before the first charging period C1) and/or after the end of charging of the battery 40 (that is, after the second charging period C2, in other words, after the battery 40 is charged to the target charging rate). The charging pause period R2 is a period in which the supply of the charging electric power from the charger 200 to the battery 40 is stopped similarly to the charging pause period R1, see par. 0066) wherein the total charge capacity is a sum of charge capacities of the battery pack from completion of the first charge to completion of the current charge (see Fig. 5, total charge of SOH calculation between R1 to R2, see par. 0065-0066); and determining a corresponding target SOH value of the battery pack according to the first SOH value and the second SOH value (see par. 0070, wherein the battery 40 at the time of the start of charging is less than a threshold value even in a case where there is a margin of the predetermined time or more if the battery 40 is charged to the target charging rate with respect to the remaining time).

    PNG
    media_image1.png
    592
    541
    media_image1.png
    Greyscale


Examiner’s Note: All claims are rejected under 35 USC 101 as set forth above.
The examiner asserts that Tsurutani cannot be applied to claims 2-3, and 5-20 for the following reasons: 	In terms of claim 2, the prior art of record does not teach alone or in combination of “determining a corresponding current SOH value of the battery pack according to a relational expression
SOH00 = (100- (CTotal)/ΔC)%, wherein SOHoo represents the current SOH value, Ctotal represents the total charge capacity, and ΔC represents the capacity change threshold; and determining the target SOH value of the battery pack according to the determined current SOH value”, in combination with all other elements in claim 1.
Claim 3 depends on claim 2 and claim 5 -19 depend from claim 4 or an intervening claim. 
In terms of claim 5, the prior art of record does not teach alone or in combination of “determining a first intermediate SOH value of the battery pack according to a relational expression SOHooo = m*SOH1+ n* SOH2), wherein m and n respectively represent weighting factors, m+n=1, SOH1 represents the first SOH value, SOH2 represents the second SOH value, and SOHooo represents the first intermediate SOH value; and determining, by using a moving average filtering method, the target SOH value after filtering according to the first intermediate SOH value” in combination with all other elements in claim 4.
	In terms of claim 20, the prior art of record does not teach alone or in combination of “determining a corresponding second SOH value of the battery pack according to a relational expression
SOH2 = (100- (CTotal)/ΔC)%, wherein SOH2 represents the current SOH value, Ctotal represents the total charge capacity, and ΔC represents the capacity change threshold; and determining the target SOH value of the battery pack according to the determined current SOH value”, in combination with all other elements in claim 4.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
			September 8, 2022.

/MELISSA J KOVAL/           Supervisory Patent Examiner, Art Unit 2866